Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

THIS AGREEMENT (the “Settlement Agreement”) is entered into this 22nd day of
March, 2006 by and between Tapestry Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Patricia A. Pilia, Ph.D. (“Dr. Pilia”).

 


RECITALS

 

A. WHEREAS, Dr. Pilia is currently a member of the Board of Directors of the
Company, and was an employee of the Company, pursuant to an employment agreement
effective as of October 1, 2001 by and between the Company and the Employee (the
“2001 Employment Agreement”);

 

B. WHEREAS, the Company has terminated Dr. Pilia’s employment with the Company
pursuant to the 2001 Employment Agreement;

 

C. WHEREAS, in settlement of certain disputed claims under the 2001 Employment
Agreement, and other disputed claims, Dr. Pilia and the Company have determined
to enter into this Settlement Agreement as final settlement of all claims now
existing between Dr. Pilia and Company and to clarify certain rights and
responsibilities of the parties.

 

TERMS AND CONDITIONS

 

In consideration of the respective covenants and agreements of the parties
contained in this Agreement, the parties agree as follows:

 

1.                                       Service on the Board of Directors;
Resignations and Removals.

 

The Company hereby agrees that it will take no action to remove Dr. Pilia from
her position on the Board of Directors and will allow her to serve as a member
of the Board of Directors for the remainder of her current term, consistent with
the Company’s Bylaws, which shall terminate as of the annual meeting of
shareholders to be held in June of 2007. The Company also hereby agrees that
Dr. Pilia will be allowed to continue to serve as a member of the Research and
Development Committee of the Board of Directors during her tenure as a member of
the Board of Directors. Dr. Pilia will be entitled to receive Board and
Committee fees, reimbursement of expenses and other such remuneration as is
provided to other non-employee directors. Furthermore, Dr. Pilia shall be
entitled to receive automatic grants pursuant to stock option plans as are
granted to non-employee Directors and committee members, commencing with a grant
of options to acquire 1000 shares of common stock (1,500 if the 2006 stock
option plan is approved) on the day following the 2006 annual meeting of
shareholders. The Company acknowledges and agrees that except with respect to
Dr. Pilia’s service as a member of the Board of Directors and a member of the
Research and Development Committee of the Board of Directors, following the
termination of Dr. Pilia’s employment with the Company by the Company, Dr. Pilia
has resigned or been removed from all positions and appointments that Dr. Pilia
may have held on behalf of the Company, including without limitation all
fiduciary

 

--------------------------------------------------------------------------------


 

appointments with respect to any Company employee benefit plans and all
designations as the responsible party or contact person for the Company with
respect to any regulatory or governmental filings or agencies, and Company
hereby accepts all such resignations and removals. The Company shall take all
actions as shall be reasonably required in order to effectuate such resignations
and removals, including without limitation removing Dr. Pilia’s name from any
such appointments or designations and designating a qualifying replacement.

 

2.                                       Severance and Benefits Payments.

 

The Company acknowledges and agrees that Dr. Pilia’s “Employment Period” has
been terminated by the Company without “Cause” and after or in anticipation of a
“Change in Control” for purposes of the 2001 Employment Agreement. The Company
and Dr. Pilia shall enter into the amendment to the 2001 Employment Agreement
attached as Exhibit A hereto, authorizing and obligating Company to delay
certain payments to Dr. Pilia which would otherwise be immediately due and
payable pursuant to the terms of the 2001 Employment Agreement. Company will
make all such payments due under the 2001 Employment Agreement pursuant to the
schedule set forth on Exhibit B attached hereto. Dr. Pilia and the Company agree
that she is not entitled to receive any bonus payments for the 2005 or 2006
fiscal years.

 

3.                                       Non-compete. The Company hereby affirms
that Dr. Pilia will not be in violation of the non-compete provisions of the
2001 Employment Agreement in the event that Dr. Pilia becomes involved in the
development or marketing of paclitaxel or docetaxel in any formulation that is
formally approved for sale in any market as of the effective date of this
Settlement Agreement, provided that nothing in this Settlement Agreement shall
be deemed to limit Dr. Pilia’s confidentiality obligations to the Company in
relation to paclitaxel or docetaxel.

 

4.                                       Further Assistance. Dr. Pilia will not
make any public disclosure or other public communication to any person, issue
any public statements or otherwise cause to be disclosed any information which
is designed, intended or might reasonably be anticipated to discourage any
persons from doing business with the Company or otherwise have a negative impact
or adverse effect on the Company, except to the extent such disclosure is
required by law. At the Company’s written request, Dr. Pilia will provide
assistance reasonably requested by the Company in connection with actions taken
by Dr. Pilia during the period that she was employed by the Company or served on
the Board of Directors, including but not limited to assistance in connection
with any lawsuits or other claims against the Company arising from events during
the Dr. Pilia’s employment period or Board service, provided that the Company
shall reimburse all reasonable expenses and shall compensate Dr. Pilia for any
such assistance at the rate of $400 per hour for any such service that is
requested in writing by the Company. Within five (5) days of execution of this
Settlement Agreement, Dr. Pilia hereby undertakes to submit a proxy for all
shares of Company common stock over which she has beneficial ownership or voting
power, providing her proxy to vote in favor of all of proposals 1 through 5 set
forth in the Company’s proxy statement dated February 24, 2006 relating to the
special meeting of shareholders to be held on April 4, 2006 and any adjournment
of such meeting. Within five (5) days of receipt of the Company’s definitive
proxy materials, Dr. Pilia hereby undertakes to submit a proxy for all shares of
Company common stock over which she has beneficial ownership or voting power,
providing her proxy to vote in favor of all of proposals 1 through 7 as
described in the

 

2

--------------------------------------------------------------------------------


 

Company’s preliminary proxy statement filed with the Securities and Exchange
Commission as of March 17 relating to the Annual Meeting of Stockholders to be
held on May 1, 2006, and any adjournment of such meetings. At Dr. Pilia’s
request, the Company will provide assistance reasonably requested by Dr. Pilia
to assist her in complying with her obligations to provide such proxies.

 

5.                                       Company Communications. The Company
will not make any public disclosure or other public communication to any person,
issue any public statements or otherwise cause to be disclosed any information
which is designed, intended or might reasonably be anticipated to discourage any
persons from hiring Dr. Pilia in any capacity or otherwise have a negative
impact or adverse effect on Dr. Pilia, except to the extent such disclosure is
required by law. The Company shall, in any description of Dr. Pilia’s
termination, indicate that such termination was not for cause and was not the
result of any action or inaction on Dr. Pilia’s part.

 

6.                                       Severability and Modification. If any
provision of this Agreement shall be held or declared by a court of competent
jurisdiction to be illegal, invalid or unenforceable, then, at the option of the
party who is adversely affected by such unenforcability, this entire Agreement
shall be rendered null and void.

 

7.                                       Notices. Except as otherwise expressly
set forth in this Agreement, all notices, requests and other communications to
be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be given (and, except as otherwise provided in
this Agreement, shall be deemed to have been duly given if so given) when
delivered if given in person or by telegram, three days after being mailed by
first class registered or certified mail, return receipt requested, postage
prepaid, or one business day after being sent prepaid via reputable overnight
courier to the parties at the following addresses (or such other address as
shall be furnished in writing by like notice; provided, however, that notice of
change of address shall be effective only upon receipt):

 

Notices to Employee

Her last known address as shown in the records of the Company

 

Notices to Company

Tapestry Pharmaceuticals, Inc.

4840 Pearl East Circle, Suite 300W

Boulder, Colorado 80301

Attn Vice President and General Counsel

 

8.                                       Governing Law. All questions concerning
the construction, validity and interpretations of this Agreement will be
governed by the law of the State of Colorado, other than such laws, rules,
regulations and case law that would result in the application of the laws of a
jurisdiction other than the State of Colorado.

 

9.                                       Counterparts. This Settlement Agreement
may be executed in separate counterparts, each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.
This Settlement Agreement may be signed and executed via facsimile or pdf.

 

3

--------------------------------------------------------------------------------


 

10.                                 Remedies. Each of the parties to this
Agreement will be entitled to enforce its rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights to which it may be entitled. Any
suit to enforce any provision of this Agreement, or arising out of or based upon
this Agreement, shall be brought in the United States District Court for the
District of Colorado or the District Court in and for the County of Boulder,
State of Colorado. Each party hereby agrees that such courts shall have in
personam jurisdiction and venue with respect to such party, and each party
hereby submits to the in personam jurisdiction and venue of such courts. The
parties agree and acknowledge that money damages may not be an adequate remedy
for breach of the provisions of this Agreement and that any party may in its
sole discretion apply for specific performance and/or injunctive relief in order
to enforce or prevent any violations of the provisions of this Agreement. The
prevailing party in any suit shall be entitled to recover reasonable attorneys’
fees and costs from the other party.

 

11.                                 Modifications and Waivers. No provision of
this Agreement may be modified, altered or amended except by an instrument in
writing executed by the parties hereto. No waiver by either party hereto of any
breach by the other party hereto of any term or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar terms or provisions at the time or at any prior or subsequent time.

 

12.                                 UNDERSTAND AGREEMENT. EMPLOYEE REPRESENTS
AND WARRANTS THAT (a) EMPLOYEE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION
OF THIS AGREEMENT, (b) EMPLOYEE HAS HAD THE OPPORTUNITY TO OBTAIN ADVICE FROM
LEGAL COUNSEL OF EMPLOYEE’S CHOICE, OTHER THAN COUNSEL TO THE COMPANY (WHO IS
NOT REPRESENTING THE EMPLOYEE), IN ORDER TO INTERPRET ANY AND ALL PROVISIONS OF
THIS AGREEMENT, (c) EMPLOYEE HAS HAD THE OPPORTUNITY TO ASK THE COMPANY
QUESTIONS ABOUT THIS AGREEMENT AND ANY OF SUCH QUESTIONS EMPLOYEE HAS ASKED HAVE
BEEN ANSWERED TO EMPLOYEE’S SATISFACTION, AND (d) EMPLOYEE HAS BEEN GIVEN A COPY
OF THIS AGREEMENT.

 

13.                                 Pilia Release. Subject to the second
paragraph of this Section 13, Dr. Pilia, on behalf of herself, and her
representatives, heirs, administrators, executors, and assigns, and on behalf of
any other persons or entities claiming by, through, or under Dr. Pilia, does
hereby fully release, acquit and forever discharge the Company, the Company’s
directors, and its subsidiaries or affiliates, and their respective employees,
officers, directors, trustees, committee members, boards, members of such
boards, chairmen of the boards, contractors, consultants, agents,
representatives, attorneys, successors, and assigns (the “Company Released
Entities”), from and against any and all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, liabilities, obligations, taxes, liens, losses, expenses, and
fees, including court costs and reasonable attorneys’ fees and expenses
(“Claims”) in law or equity, of any and every character, kind and nature
whatsoever, including without limitation, for personal injury, property damage
or economic loss, whether known or unknown, contingent or fixed, either in or
arising out of the law of contracts, torts, or under statutory law, arising out
of,

 

4

--------------------------------------------------------------------------------


 

resulting from, or based upon or in any way relating to any prior action or
inaction of the Company Released Entities. Subject to the second paragraph of
this Section 13, this release is to be broadly construed and shall extend to and
extinguish any and all Claims, demands or causes of action of every kind or
nature whatsoever, known or unknown, suspected or unsuspected from the beginning
of the world through the date of this Agreement, including, without limitation
any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, and Older Workers Benefits
Protection Act.

 

Notwithstanding the release in favor of the Company Released Entities as set
forth in the preceding paragraph of this Section 13, nothing in this Agreement
shall release the Company Released Entities from any of the following
obligations:

 

A:                                   Claims to Workers Compensation benefits and
benefits of employment that have previously vested by operation of law, if any,
including without limitation rights under any “employee pension benefit plan” as
such term is defined in Section 3(2) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), or any “welfare benefit plan” as such term is
defined in Section 3(1) of ERISA.

 

B:                                     Future Claims that may arise after
Dr. Pilia’s separation from employment with the Company, if based entirely on
alleged acts, omissions or occurrences occurring after the date of this
Agreement, including without limitation the right to receive Board and Committee
fees (commencing with the payment of the first quarterly installment of the
annual retainer in the amount of $2,500.00 to be made as of March 31, 2006),
reimbursement of expenses, grants pursuant to stock option plans and other such
remuneration as is provided to other non-employee directors of the Company.

 

C:                                     The termination benefits, medical, dental
and any other health insurance, life insurance, accidental death and
dismemberment insurance coverage, and disability insurance to which Dr. Pilia is
entitled due to Section 6(c) of the 2001 Employment Agreement, as amended.

 

D:                                    Reimbursement for reasonable out-of-pocket
expenses to which Dr. Pilia is entitled due to Section 4 of the 2001 Employment
Agreement, as amended.

 

E.                                      Obligations of the Company or of any
subsidiary or affiliate of the Company as in effect on the effective date of
this Settlement Agreement to indemnify Dr. Pilia in accordance with applicable
law, the Articles of Incorporation or Bylaws of the Company or of any subsidiary
or affiliate of the Company, or pursuant to any contractual obligation between
Dr. Pilia and the Company or any subsidiary or affiliate of the Company, for
service as an employee, officer, director or other fiduciary or representative
of the Company, and for serving at the Company’s

 

5

--------------------------------------------------------------------------------


 

request as a director, officer, employee, manager, partner, trustee, agent or
fiduciary of another corporation, partnership, joint venture, trust, other
enterprise or employee benefit plan of the Company or any subsidiary or
affiliate of the Company, all of which obligations shall remain in full force
and effect. The Company agrees that it shall not take any action to alter,
impair or cancel any such obligations or any insurance coverage that may apply
with respect to Dr. Pilia.

 

F.                                      Obligations of the Company owed to
Dr. Pilia with respect to stock options granted to or held by Dr. Pilia under
any of the Company’s stock option or equity compensation plans.

 

G.                                     Actions to enforce the terms of this
Agreement to the extent that specific rights and benefits are conferred by this
Agreement.

 

14.                                 Important Notice to Regarding the Older
Workers Benefit Protection Act

 

Employees who are 40 years of age or older have special rights under a federal
law known as the Older Workers Benefit Protection Act. If you have attained age
40, you have a right under federal law to be free from age discrimination in all
aspects of your employment relationship with the Company. Discrimination against
employees who have attained age 40 is prohibited by federal and state law. By
signing this Settlement Agreement Dr. Pilia acknowledges that she is giving up
the right to sue the Company for age discrimination by signing this Agreement.
Employees aged 40 or older also have the right under federal law to be given 45
days to decide whether or not to sign this Agreement. Dr. Pilia may sign the
Agreement before the expiration of 45 days, but Dr. Pilia is not required to do
so and has the right to take the entire 45 days to consider this Agreement.
Employees over age 40 also have the right to revoke this Agreement within seven
(7) days after signing it. Such revocation must be in writing to the Company’s
address.

 

15.                                 Company Release. Subject to the last
sentence of this Section 15, the Company and all of its affiliates, on behalf of
themselves and their successors and assigns, and on behalf of any other persons
or entities claiming by, through, or under the Company or any of its affiliates,
do hereby fully release, acquit and forever discharge Dr. Pilia, and her
representatives, heirs, administrators, executors, and assigns, (the “Pilia
Released Entities”), from and against any and all Claims in law or equity, of
any and every character, kind and nature whatsoever, including without
limitation, for personal injury, property damage or economic loss, whether known
or unknown, contingent or fixed, either in or arising out of the law of
contracts, torts, or under statutory law, arising out of, resulting from, or
based upon or in any way relating to any prior action or inaction of the Pilia
Released Entities. Subject to the last sentence of this Section 15, this release
is to be broadly construed and shall extend to and extinguish any and all
Claims, demands or causes of action of every kind or nature whatsoever, known or
unknown, suspected or unsuspected from the beginning of the world through the
date of this Agreement. Notwithstanding the release in favor of the Pilia
Released Entities as set forth in this Section 15, nothing in this Agreement
shall release the Pilia Released Entities from any of the following
obligations:  (i) future Claims that may arise after Dr. Pilia’s separation from
employment with

 

6

--------------------------------------------------------------------------------


 

the Company, if based entirely on alleged acts, omissions or occurrences
occurring after the date of this Agreement, (ii) obligations of Dr. Pilia
pursuant to Sections 9 through 15 of the 2001 Employment Agreement, all of which
obligations shall remain in full force and effect, and (iii) actions to enforce
the terms of this Agreement to the extent that specific rights and benefits are
conferred by this Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

 

 

/s/ Patricia A. Pilia

 

Patricia A. Pilia, Ph.D.

 

 

Tapestry Pharmaceuticals, Inc.

 

 

By:

/s/ Kai P. Larson

 

Kai P. Larson, Vice President and General Counsel

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

Amendment to Employment Agreement

 

February 23, 2006

 

This Amendment is made to that Employment Agreement dated October 1, 2001 by and
between Tapestry Pharmaceuticals, Inc. (Tapestry) and Patricia Pilia
(Executive.)

 

Whereas, Executive and Tapestry are desirous to conform the terms of the
Employment Agreement to changes made in the law relating to taxation of
severance payments.

 

Now, therefore, Executive and Tapestry hereby agree as follows:

 

In the event that the Company and Executive determine that any compensation
payable to Executive under any nonqualified deferred compensation plan,
including without limitation any severance benefit provided under the Employment
Agreement, fails to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), as a result of Executive’s status as a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then the payment of such
benefits shall be automatically delayed to the minimum extent necessary so that
such benefits are not subject to the provisions of Section 409A(a)(1) of the
Code.

 

All other provisions of the Employment Agreement shall remain unchanged.

 

Tapestry Pharmaceuticals, Inc

 

By:

 

 

 

 

 

 

Patricia Pilia

 

8

--------------------------------------------------------------------------------


 

Exhibit B

 

Accrued but unpaid vacation and salary has been paid.

 

Reimbursement for company expenses through the date of termination will be paid
promptly after submission of an expense report.

 

The severance payment of $646,250 (less required tax withholding) will be paid
six months and a day following termination.

 

Health benefits will be reimbursed as set forth in the 2001 Employment
Agreement, as amended.

 

Long term disability and life insurance will be reimbursed as set forth in the
2001 Employment Agreement, as amended. The first such reimbursement will cover
the previous six months, and thereafter, the payments will cover the current
month.

 

9

--------------------------------------------------------------------------------

 